Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 05/17/2022.
3.	Claims 1-15 and 17-20 are currently pending in this Office action.

Allowable Subject Matter
4.	Claims 1-15 and 17-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-6, 14-15, and 17-20, the prior art fails to disclose or make obvious, neither singly nor in combination, a system, or a method of language-based searching for a user query for online games comprising, in addition to the other recited features of the claim, the features of receiving the user query; separating the user query into a plurality of n-grams; identifying at least one candidate language of the user query by applying a machine learning model, wherein the machine learning model is trained to identify the at least one candidate language with at least one multilingual text corpus and game-related data; determining a respective confidence score; identifying one or more responses matches to the user query in language-specific game databases each associated with a respective language of the at least one candidate language that has the confidence score meeting a confidence threshold; determining a respective match score; determining a weighted score for each of the one or more response matches by boosting or demoting each of the one or more match scores with respective confidence score of the corresponding candidate language; and providing a response of search results in the manner recited in claims 1 or 14.
Regarding claims 7-13, the prior art fails to disclose or make obvious, neither singly nor in combination, a method of training a machine learning model comprising, in addition to the other recited features of the claim, the features of receiving text data comprising first text data and second text data; determining associated language labels for the second text data, based on at least two non-specific language detectors each identify a same language with a minimum confidence threshold; when the at least two non-specific language detectors fail to identify the same language with the minimum confidence threshold, excluding the second text data from training text data; creating the training text data by separating the text data into n-grams; and training the machine learning model to generate at least one candidate language identifier of the user query and a respective language confidence score wherein the training comprises training with the training text data without the associated language labels to obtain current predicted language labels; and retraining the machine learning model with discrepancy information between the current predicted language labels and associated language labels to update the current predicted language labels in the manner recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161